Devens, J.
Even if it be conceded that the milk, which the defendant is charged with having in his possession with intent to sell, was adulterated, it is the contention of the defendant, and this is the only point argued, that the case for the government afforded no evidence of any intent on the part of the defendant to sell, even if it were true that the milk was adulterated, and was in the possession of the defendant by his servant. The wagon of the defendant, bearing his name and being also numbered, was at a corner of a public street and place in the city, in the early morning. The servant of the defendant was upon it, and there were several cans in the wagon. From one of the cans, which was an eight-quart can, the collector of milk samples took a sample, which was the alleged adulterated milk.
The fact that the wagon was that of the defendant, the place where it was, the time when it was there, the different cans and the contents, the fact that the sample collector was permitted, without objection from the defendant’s servant, who had the wagon and its contents in charge, to take a sample, furnished some evidence against the defendant of an intent to sell the milk, which the jury were properly allowed to consider.

Exceptions overruled.